DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. The Applicant argues that the combined teachings do not disclose displaying on a user interface of the patient controller device a graphical element that depicts an amount of time defining a time limit related to a current episode of the bolus mode of stimulation and that it would not be obvious to one having ordinary skill in the art that the display of Cantu would be capable of displaying the time since this has only been gleaned from Applicant’s disclosure. The Examiner respectfully disagrees. The art of Cantua discloses a user interface that is capable of displaying graphical elements; seeing as this is the same structure as the Applicant claims (i.e. a user interface capable of display) it would be capable of this claimed feature. Regarding the argument that even though the user interface can display a graphical interface, it would not be obvious to display time since that is not depicted in the sample displays of Figures 5 and 6, the Examiner notes that displaying time on a graphical user interface is well known in the art. For further support that this is well known, see US 20090082640 A1 which shows stimulation parameters being displayed on a user interface, these parameters including stimulation times (Par. 0088 and Fig 8A). 
	The Applicant argues that the applied teachings, specifically Bornzin, does not disclose using stimulation-on and stimulation-off intervals. The Examiner notes that Par. 0054 of Bornzin 
	The Applicant argues that it is not obvious to combine the teachings of Bornzin and Kent since even though they are related to neurostimulation devices, they address different problems within this field. The Examiner respectfully disagrees. The art of Bornzin explicitly states that paresthesia is a negative effect of the stimulation provided in their disclosure. Seeing as this is deemed negative, it would be obvious to look to other applications that involve avoiding paresthesia during stimulation. The art of Kent explicitly teaches applying neurostimulation pulses while avoiding paresthesia in order to avoid over stimulation. Therefore, it would have been obvious to combine the two references since they are in the same field of endeavor and the art of Kent corrects the deficiency of Bornzin. 
	Regarding the dependent claims 4 and 14, the Applicant argues that the applied art does not disclose the bolus mode of operation is limited to a predetermined amount of time. The Examiner respectfully disagrees. The art of Cantua, Par. 0070 states that there is a time interval that the stimulation is being applied for, thus implying this time interval is predetermined. 
	Regarding dependent claims 5 and 15, the Applicant argues that the applied art, specifically the art of Cantua does not disclose reverting to the regular mode of operation from the bolus mode of operation. The Examiner notes that Figure 10 of Cantua shows offsetting to the comfort level stimulation i.e. the regular mode of operation from the bolus mode of stimulation once the preprogrammed time has been reached. The Examiner further notes that even though Cantua does not disclose the term bolus mode, bolus is simply a higher stimulation which is shown in Figure 10.

Regarding dependent claims 10 and 20, the Applicant argues that the art of Bornzin does not disclose the stimulation-on intervals and stimulation- off intervals are longer than one second. The Examiner notes that while the art does not explicitly disclose the stimulation on and off intervals lasting longer than one second, Par. 0054 states that the inter-pulse gaps may be greater than 20 microseconds or 50 microseconds and it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inter-pulse gaps last for at least 1 second, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



2. 	Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin (US 20160206883 A1) in view of Cantua (US 20200046987 A1), in view of Doan (US 20170348530 A1) and in further view of Kent (US 9492667 B1). 
	In regards to claim 1, Bornzin discloses A method of providing a neurostimulation therapy (Par. 001 states that the disclosure relates to neurostimulation systems) to a patient using a non- paresthesia stimulation pattern (Par. 002 states that paresthesia is a negative effect of most stimulation devices thus implying the stimulation applied would not be intended to induce paresthesia. Additionally, in order to understand what the applicant intended by non-paresthesia, the examiner referred to Applicant’s specification where the non-paresthesia stimulation parameters were listed as falling between a 50Hz-1500Hz range and the disclosure of Bornzin uses stimulation that falls within these parameters therefore it qualifies as Applicant’s definition of non-paresthesia stimulation).  
The method comprising: communicating one or more first control signals from a patient controller device to an implantable pulse generator (Par. 0043 states that the controller device may permit operation of the IPG and Par. 0070 states that the controller issues command signals therefore anytime a selection is made, it is in response to a control signal) to provide stimulation pulses for a regular mode of stimulation (Par. 0067 refers to the IPG receiving stimulation programs from the controller device in response to the first pulse train); 
operating the implantable pulse generator, in response to the one or more first control signals, to apply stimulation pulses to a nerve tissue of the patient using the non- paresthesia Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6);
communicating one or more second control signals from the patient controller device to the implantable pulse generator (Par. 0068 states the IPG is programed to receive stimulation parameters from the controller in reference to the second pulse train) 
operating the implantable pulse generator, in response to the one or more second control signals, to apply stimulation pulses to nerve tissue of the patient using the non-paresthesia stimulation pattern with interleaved stimulation-on intervals and stimulation-off intervals that correspond to a second cycling parameter for the bolus mode of stimulation (Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6). 
Although implied, Bornzin does not explicitly disclose using non-paresthesia neurostimulation. However, in the same field of endeavor, Kent does disclose that the use of non-paresthesia neurostimulation using burst stimulation is common with stimulation devices (Col 1, lines 35-48) for the purpose of reducing the risk of overstimulation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and modified them with the teachings of Kent by having the neurostimulation device explicitly use non-paresthesia stimulation for the purpose of reducing the risk of overstimulation (Col 1, lines 35-48 of Kent). 

On the other hand, in the same field of endeavor, Cantua discloses the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter in Figures 4A and 4B (Figure 4A shows the regular provision of pulses in the first cycling parameter and Figure 4B shows the higher provision of pulses in the second cycling parameter for the purpose of having a different provision of pulses for different levels of pain [par. 0073])). Cantua also discloses displaying on a user interface of the patient controller device a graphical element that depicts an amount of time defining a time limit related to a current episode of the bolus mode of stimulation (Par. 0084 discloses the device interacts with a user interface. Since the art of Cantua has the same structure as the claim it would be capable of displaying the graphical element disclosed here). 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and Kent and modified them with the teachings of Cantua by having the second cycling parameter providing a greater provision of pulses than the first cycling parameter in order to have different provision of pulses for different levels of pain (Cantua Par. 0073) and by having the controller interact with a user interface for the purpose of communicating information. 
	However, the combined teachings of Bornzin, Kent, and Cantua as applied above does not disclose providing stimulation pulses for a bolus mode of stimulation or receiving patient input from the patient controller device to activate a bolus mode of stimulation, wherein the bolus mode of stimulation provides stimulation pulses of equal pulse amplitude, pulse width, and  
	However, in the same field of endeavor Doan discloses a neuromodulation device capable of this bolus mode of stimulation. Looking at the Applicants PGPUB 2020/0353255, the controller device is just changing the duty cycle when a patient experiences a higher level of pain. This bolus mode of stimulation is used when pain increases, and can allow a user can adjust settings and can increase the duty cycle (which is the ratio of on time to off time). Therefore, increasing the duty cycle would increase the amount of on time and therefore the amount of energy delivered which is to be expected since when symptoms increase, “dosing” of medication or treatment would be expected to increase to address the change in pain. Going off of this interpretation, Par. 0142 of Doan discloses this same method for the purpose of increasing the efficacy of the stimulation. 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Bornzin, Kent, and Cantua and modified them by having the device comprise a bolus mode of stimulation with the disclosed parameters, as taught and suggested by Doan, for the purpose of increasing the efficacy of the stimulation (Par. 0142 of Doan).
	In regards to claim 2, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the patient controller device provides one or more user interface controls to allow the patient to select the first cycling parameter from a range of permitted values (Par. 0084 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4A which corresponds to the first cycling parameter i.e. the stimulation with the lower provision of pulses. See also Figures 5 and 10) in order to allow the patient to control the stimulation (Par. 0084 of Cantua). 
	In regards to claim 3, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the patient controller device provides one or more user interface controls to allow the patient to select the second cycling parameter from a range of permitted values (Par. 0086 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4B which corresponds to the second cycling parameter i.e. the stimulation with the higher provision of pulses. See also Figures 6 and 10) in order to allow the patient to control the stimulation (Par. 0086 of Cantua).
	In regards to claim 4, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the bolus mode of operation is limited to a predetermined amount of time (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). 
	In regards to claim 5, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 4 above discloses the implantable pulse generator automatically reverting to the regular mode of operation from the bolus mode of operation at an end of the predetermined amount of time. (Figure 10 of Cantua shows manually offsetting to the comfort level stimulation i.e. the regular mode of operation one the preprogrammed time has been reached).  
The combination of the teachings of Bornzin, Cantua, and Doan disclose manual adjustment rather than an automatic adjustment. However, providing an automatic or mechanical 
	In regards to claim 6, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above does disclose the patient controller device limiting a number of episodes of the bolus mode of operation per day according to a clinician parameter (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for. Due to only a finite amount of time in day and the established limiting of the time the stimulation can be applied, there would be indirect control of the amount of bolus episodes a day) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). 
	In regards to claim 8, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the non-paresthesia stimulation patterns are burst stimulation patterns that include groups of pulses separated by quiescent intervals (Bornzin: Par. 0040 speaks of providing pulse patterns such as burst stimulation waveforms with off times between each pulse).
	In regards to claim 9, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above does disclose the non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 1,200 Hz (Cantua: Par. 006 states that the stimulation pulses in Figure 4A have a frequency range of 1Hz to 1400 Hz, however, it does not explicitly state a range of 1200 Hz or more). 
	Although the combined teachings of Bornzin, Cantua, and Doan as applied above does not explicitly state using at least 12oo Hz, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pulse 
	In regards to claim 10, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 above discloses the stimulation-on intervals and stimulation- off intervals are longer than one second (Bornzin: Par. 0054 states that the inter-pulse gaps may be greater than 20 microseconds or 50 microseconds) 
Although the combined teachings of Bornzin, Kent, Cantua, and Doan as applied above does not explicitly state the intervals being greater than 1 second, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inter-pulse gaps last for at least 1 second, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
	In regards to claim 11, Bornzin discloses a system for providing a neurostimulation therapy (Par. 001 states that the disclosure relates to neurostimulation systems) to a patient using a non- paresthesia stimulation pattern (Par. 002 states that paresthesia is a negative effect of most stimulation devices. In order to understand what the applicant intended by non-paresthesia, the examiner referred to the specification where the non-paresthesia stimulation parameters were listed as falling between a 50Hz-1500Hz range and the disclosure of Bornzin uses stimulation that falls within these parameters therefore it qualifies.) The system comprising: 
an implantable pulse generator (IPG) for providing stimulation pulses to tissue of the patient using a non-paresthesia stimulation pattern (Par. 005 states that there is an IPG 150 configured to deliver pulse trains). The IPG (150 in Fig. 1) comprising: a processor for Par. 0028 states that the device includes a microcontroller or processor for controlling components of the device), pulse generating circuitry (152 in Fig. 1), and wireless communication circuitry (155 in Fig. 1); 
a patient controller device (160 in Fig.1) for communicating with the IPG to control provision of the neurostimulation therapy to the patient (Par. 0043 states the controller allows for the user to operate the IPG). Wherein the patient controller device (160) comprises: a processor for controlling the patient controller device wireless communication circuity for communicating with the IPG (Par. 0042 discloses a processor-based system that possesses wireless communication capabilities), and one or more user interface components for interacting with the patient (168 in Fig. 1); 
wherein the patient controller device is adapted to receive first input from the patient to control the neurostimulation therapy (Par. 0043 states that the controller device allows the user to operate the IPG) according to a regular mode of operation (Par. 0067 states that the IPG is programed to receive stimulation programs from the controller device in reference to the first pulse train i.e. the regular mode) and, in response to receiving the first input, to communicate one or more first control signals from a patient controller device to the IPG to provide stimulation pulses for the regular mode of operation using the non-paresthesia stimulation pattern with interleaved stimulation-on intervals and stimulation-off intervals that correspond to a first cycling parameter (Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6); 
wherein the patient controller device is adapted to receive second input from the patient to control the neurostimulation therapy (Par. 0068 states the IPG is programed to receive stimulation parameters from the controller in reference to the second pulse train) and, in response Par. 0054 recites two pulse trains interleaved with one another that can be delivered in non-overlapping distinct periods of time. See also Figure 6).
Although implied, Bornzin does not explicitly disclose using on-paresthesia neurostimulation. However, in the same field of endeavor, Kent does disclose that the use of non-paresthesia neurostimulation using burst stimulation is common with stimulation devices (Col 1, lines 35-48) for the purpose of reducing the risk of overstimulation. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and modified them with the teachings of Kent by having the neurostimulation device explicitly use non-paresthesia stimulation for the purpose of reducing the risk of overstimulation (Col 1, lines 35-48 of Kent).	
However, Bornzin and Kent combined does not disclose the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter or discloses the bolus mode of stimulation and the user interface connection. 
On the other hand, Cantua does disclose the second cycling parameter provides greater relative provision of pulses of the non-paresthesia stimulation pattern than the first cycling parameter in Figures 4A and 4B (Figure 4A shows the regular provision of pulses in the first cycling parameter and Figure 4B shows the higher provision of pulses in the second cycling parameter in order to have different provisions of pulses for different levels if pain [par. 0073])). Cantua also discloses wherein the patient controller device includes a user interface for Par. 0084 discloses the device interacts with a user interface. Since the art of Cantua has the same structure as the claim it would be capable of displaying the graphical element disclosed here). 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bornzin and Kent and modified them with the teachings of Cantua by having the second cycling parameter providing a greater provision of pulses than the first cycling parameter in order to have different provision of pulses for different levels of pain (Cantua Par. 0073) and for communicating information. 
However, the combined teachings of Bornzin, Kent, and Cantua as applied above does not disclose the bolus mode of stimulation and more specifically, the bolus mode of stimulation operative to provide stimulation pulses of equal pulse amplitude, pulse width, and pulse repetition frequency as the regular mode of stimulation and only differs from the regulation mode of stimulation by respective lengths of on-stimulation intervals and off-stimulation intervals. 
	However, in the same field of endeavor Doan discloses a neuromodulation device capable of this bolus mode of stimulation. Looking at the Applicants PGPUB 2020/0353255, the controller device is just changing the duty cycle when a patient experiences a higher level of pain. This bolus mode of stimulation is used when pain increases, and can allow a user can adjust settings and can increase the duty cycle (which is the ratio of on time to off time). Therefore, increasing the duty cycle would increase the amount of on time and therefore the amount of energy delivered which is to be expected since when symptoms increase, “dosing” of medication 
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Bornzin, Kent, and Cantua and modified them by having the device comprise a bolus mode of stimulation with the disclosed parameters, as taught and suggested by Doan, for the purpose of increasing the efficacy of the stimulation (Par. 0142 of Doan).
	In regards to claim 12, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the patient controller device provides one or more user interface controls to allow the patient to select the first cycling parameter from a range of permitted values (Par. 0084 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4A which corresponds to the first cycling parameter i.e. the stimulation with the lower provision of pulses. See also Figures 5 and 10) in order to allow the patient to control the stimulation (Par. 0084 of Cantua). 
	In regards to claim 13, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose that the patient controller device provides one or more user interface controls to allow the patient to select the second cycling parameter from a range of permitted values (Par. 0086 of Cantua discloses that the user can interact with a user interface to deliver the stimulation pattern shown in Fig 4B which corresponds to the second cycling parameter i.e. the stimulation with the higher provision of pulses. See also Figures 6 and 10) in order to allow the patient to control the stimulation (Par. 0086 of Cantua).
In regards to claim 14, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose that the bolus mode of operation is limited to a predetermined amount of time (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). 
	In regards to claim 15, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 14 does not disclose that the IPG automatically reverts to the regular mode of operation from the bolus mode of operation at an end of the predetermined amount of time (Figure 10 of Cantua shows manually offsetting to the comfort level stimulation i.e. the regular mode of operation one the preprogrammed time has been reached) in order to allow for manual changes. 
The combination of the teachings of Bornzin, Kent, Cantua and Doan as applied above disclose manual adjustment rather than an automatic adjustment. However, providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
	In regards to claim 16, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the patient controller device limits a number of episodes of bolus mode of operation per day according to a clinician parameter (Par. 0070 of Cantua states that there is a predetermined amount of time that the stimulation signal shown in Fig. 4B (the figure with the higher stimulation and higher provision of pulse) will run for. Due to only a finite amount of time in day and the established limiting of the time the stimulation can be applied, there would be indirect control of the amount of bolus episodes a day) in order to limit the time of high density stimulation being applied (Par. 0070 in Cantua). 
	In regards to claim 18, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the non-paresthesia stimulation patterns are burst stimulation patterns that include groups of pulses separated by quiescent intervals (Bornzin: Par. 0040 speaks of providing pulse patterns such as burst stimulation waveforms).
	In regards to claim 19, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 does disclose the he non-paresthesia stimulation patterns are high frequency stimulation patterns with a pulse repetition rate of at least 1,200 Hz. (Par. 006 of Cantua states that the stimulation pulses in Figure 4A have a frequency range of 1Hz to 1400 Hz, however, it does not explicitly state a range of 1200 Hz or more). 
	Although the combined teachings of Bornzin, Kent, Cantua, and Doan as applied above does not explicitly state using at least 1200 Hz, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a pulse repetition rate of at least 1200 Hz, since it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 191 USPQ 90.
	In regards to claim 20, the combined teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 discloses the stimulation-on intervals and stimulation- off intervals are longer than one second (Par. 0054 of Bornzin states that the inter-pulse gaps may be greater than 20 microseconds or 50 microseconds). 
Although the combined teachings of Bornzin, Cantua, and Doan as applied above does not explicitly state the intervals being greater than 1 second, it would have been prima facie obvious .
3. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Bornzin, Kent, Cantua, and Doan and in further view of Moorman (Service Models for Remote Healthcare Monitoring Systems, see NPL references).
	In regards to claim 7, the modified teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 1 do not disclose the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes. However, in the same field of endeavor, Moorman does disclose the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in Case 3 Figure (this figure shows the combination of a remote server with a patient care network that allows for the ability to monitor a patents implantable medical device)
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the modified teachings of Bornzin, Kent, Cantua, and Doan combination and further modified them with the teachings of Moorman by having the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in order to provide an improved access to healthcare (Summary pg. 68 in Moorman). 
	In regards to claim 17, the modified teachings of Bornzin, Kent, Cantua, and Doan as applied to claim 11 do not disclose that the patient controller device communicates a signal to a this figure shows the combination of a remote server with a patient care network that allows for the ability to monitor a patents implantable medical device)
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the modified teachings of Bornzin, Kent, Cantua, and Doan and further modify them with the teachings of Moorman by having the patient controller device communicates a signal to a remote care network or a clinician system that a patient has selected a number of bolus episodes in order to provide an improved access to healthcare (Summary pg. 68 in Moorman).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/				/NATHAN J JENNESS/
Examiner, Art Unit 3792 					Primary Examiner, Art Unit 3792